                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MICHAEL WHITE,

       Plaintiff,

v.                                                      Case No. 18-11590

MEDTRONIC, INC., et al.,

     Defendant.
____________________________________________/

      OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION,
                 OVERRULING PLAINTIFF’S OBJECTIONS,
              AND DENYING PLAINTIFF’S MOTION TO REMAND

       Pending before the court is a report and recommendation (“R&R”) (ECF No. 26)

issued by Magistrate Judge Whalen which recommends denying Plaintiff’s motion to

remand. (ECF No. 7.) Plaintiff filed a series of timely objections to the R&R. (ECF No.

28.) After reviewing the R&R and the parties’ filings, the court concludes that a hearing

is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons stated below, and in the

R&R, the court will overrule Plaintiff’s objections, adopt the R&R, and deny Plaintiff’s

motion to remand.

       The filing of timely objections to an R&R requires the court to “make a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667 (1980); United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir. 2015);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all the relevant evidence previously reviewed by the magistrate
judge to determine whether the recommendation should be accepted, rejected, or

modified in whole or in part. 28 U.S.C. § 636(b)(1).

       In order for this court to apply meaningful de novo review, it is insufficient for the

objecting party to simply incorporate by reference earlier pleadings or reproduce an

earlier unsuccessful motion for dismissal or judgment or response to the other party’s

dispositive motion. See Funderburg v. Comm’r of Soc. Sec., No. 15-10068, 2016 WL

1104466, at *1 (E.D. Mich. Mar. 22, 2016) (collecting cases from the Eastern District of

Michigan). Insufficient objections to a magistrate judge's analysis will ordinarily be

treated by the court as an unavailing general objection. See Spencer v. Bouchard, 449

F.3d 721, 725 (6th Cir. 2006) (“Overly general objections do not satisfy the objection

requirement.”).

       Plaintiff submits five objections that he labels as “general objections” and sixteen

“specific objections.” His general objections largely repeat earlier, unsuccessful

arguments related to service and federal jurisdiction. The Magistrate Judge properly

considered and rejected these arguments in this R&R and the R&R in which he

recommends granting Defendants’ motion to dismiss. (ECF No. 25.) Such general

objections are not persuasive and insufficient to justify departing from the well-reasoned

opinion of the Magistrate Judge. See Funderburg, No. 15-10068, at *1. Plaintiff’s other

general objections raise new, albeit unpersuasive, arguments regarding Defendants’

standing to challenge the motion to remand, Defendants’ affidavit evidence, and

alternative methods of service. The court need not consider these waived arguments.

See Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“[I]ssues raised for the

first time in objections to magistrate judge’s report and recommendation are deemed



                                                  2
        
waived.”) (citation omitted). Plaintiff’s “specific” objections are difficult to decipher but

similarly unavailing.

       Many of Plaintiff’s objections merely repeat variations of his legally

unsubstantiated assertion that acceptance of his complaint by a non-employee

mailroom clerk constitutes proper service of Defendant Medtronic Sofamor Danek, Inc.

under Michigan law (Objections 1, 3, 6, 7, 8, 9, 14). The court finds that R&R contains

an accurate and thorough explanation of the Michigan rules for service applicable to this

case and is unpersuaded by Plaintiff’s assertions to the contrary. Additionally, the court

is not persuaded by Plaintiff’s legally unsubstantiated objections related to the

admissibility of an exhibit accompanying Defendants’ motion to remand (Objection 4)

nor the need for Defendant Medtronic Sofamor Danek, Inc. to register as a business in

Michigan (Objections 10, 12). Regardless, Plaintiff fails to explain how these objections,

or his objections challenging the terminology used (Objections 2, 13) and cases cited

(Objections 5, 6) in the R&R, entitle him to any relief. They do not. Plaintiff’s final

objections (Objections 15, 16) involve issues raised by Defendants’ motion to dismiss

are not relevant here. Accordingly,

       IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (ECF

No. 26) is ADOPTED and Plaintiff’s objections (ECF No. 28) are OVERRULED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to remand (ECF No. 7) is

DENIED.
                                            s/Robert H. Cleland
                                            ROBERT H. CLELAND
                                            UNITED STATES DISTRICT JUDGE
Dated: March 25, 2019




                                                   3
        
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 25, 2019, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-11590.WHITE.remand.R&R.HEK.docx




                                                                       4
            
